DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 3 is objected to because of the following informalities: in the last limitation/line of claim 3 the term “switc” needs to be changed to “switch”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but they are not persuasive.
Applicant argument: The main argument the Applicant made was that Rahamim does not teach the limitation in claim 11 that reads “wherein the bus transceiver switch receives from the bidirectional isolation circuit a communication control signal provided by the first portion” because Rahamin (fig. 5) teaches switches 408, 410 are controlled by protocol framing, that is the system side transceiver 132 controls its own switch 408 and the line side transceiver 186 control its own switch according to the protocol framing.
Examiner response: Examiner respectfully disagrees. Firstly, paragraph 68 in Rahamim teaches control of the switches is “synchronized” by the protocol framing circuitries 138 and 192, respectively. Therefore, the phrase “control of the switches being synchronized” does not explicitly teach that the second transceiver (186) switch (410) is not receiving a control signal from the first transceiver (132) through the isolation barrier (100), even for the switching operation. Moreover, even if we give weight to the Applicant’s argument/assertion that the switch 410 is operating from control signal provided by the protocol framing circuit, the claim language of claim 11 of the instant application is teaching “the bus transceiver switch receives from the bidirectional isolation circuit a communication control signal provided by the first portion” which is different from the Applicant’s argument (emphasis added). Paragraph 24 in Rahamim clearly teaches data, control and programming signals are all communicated across the isolation barrier 100 in the bi-directional communication (emphases added). Therefore, Rahamim teaches the second portion (186) via second switch (410) receives a communication control signal provided by the first portion (132).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahamim et al. (EP 1,131,936 B1, provided in the 12/15/2021 IDS, hereinafter, “Rahamim”).
Consider claim 1, Rahamim teaches an electronics including an electrical isolation (see at least figure 5 and description thereof), the electronics comprising: a bidirectional isolation circuit separating a first portion  from a second portion (see figure 5 (100, 132, 186); and a bus transceiver switch disposed in the second portion (see at least paras. 62, 65, 68 and figure 4 (410)); the bus transceiver switch being communicatively coupled to the bidirectional isolation circuit, wherein the bus transceiver switch receives from the bidirectional isolation circuit a communication control signal provided by the first portion (see paras. 24, 62, 68, figures 1-2 and 4, Rahamim teaches the transceiver switch receives/communicates a control signal from the first portion via the isolation circuit).

Consider claim 11: all of the limitations of method claim 11 are included in the apparatus claim 1, therefore, claim 11 is subjected to the same rejection applied to claim 1.

Consider claims 2 and 12, Rahamim teaches the electronics of claim 1, wherein the bidirectional isolation circuit is comprised of a transformer having a processor terminal and a bus terminal (see at least figures 1, 3d-3e, claim 17 and paras. 40-42, Rahamim teaches transformer(s) having two terminals (processing ( i.e., 102) and data bus (i.e., 116)).

Consider claims 3 and 13, Rahamim teaches wherein the bidirectional isolation circuit further comprises: a pulse generation circuit communicatively coupled to the transformer (see figures 3d, 3e (clock/power input 204, 212), para. 40), the pulse generation circuit being configured to: receive the communication control signal (see figure 6, paras. 24, 40-42, 62, and 68, Rahamim teaches receiving communication control signal via isolation barrier (thus via input 204, 212)); generate a pulse signal based on the communication control signal (see figures 3d-3e, paras. 40-42, and 75, Rahamim teaches the first winding (204 or 212) using clock/power (pulse) signals to transmit/send data based on received clock signal, thus, the first winding producing the data/control pulses that are transmitted) ; and provide the pulse signal to the transformer (see figures 3d-3e, paras. 40-42, and 75); and a pulse decode circuit communicatively coupled to the transformer and configured to receive the pulse signal from the transformer and decode the received pulse signal into the communication control signal received by the bus transceiver switch (see paras. 26, 81, claim 1 and figures 1 (108), 4 (CODEC) and 5).
Consider claims 4 and 14, Rahamim teaches the bidirectional isolation circuit is further comprised of a control isolation circuit configured to receive the communication control signal from the first portion of the electronics and provide the communication control signal to the bus transceiver switch (see at least figures 3d-3d (items 204, 206, 208 together) and paras. 40-42).

Consider claims 5 and 15, Rahamim teaches wherein the control isolation circuit further comprises: a pulse generation circuit being configured to: receive the communication control signal (see figure 6, paras. 24, 40-42, 62, and 68, Rahamim teaches receiving communication control signal via isolation barrier (thus via input 204)); generate a pulse signal based on the communication control signal (see figures 3d-3e, paras. 40-42, and 75, Rahamim teaches the first winding (204) using clock/power (pulse) signals to transmit/send data based on received clock signal, thus, the first winding producing the data/control pulses that are transmitted) ; and provide the pulse signal to the transformer (see figures 3d-3e, paras. 40-42, and 75); and a pulse decode circuit communicatively coupled to the transformer and configured to receive the pulse signal from the transformer and decode the received pulse signal into the communication control signal received by the bus transceiver switch (see paras. 26, 81, claim 1 and figures 1 (108), 4 (CODEC) and 5).

Consider claims 6 and 16, Rahamim teaches a processor transceiver switch disposed in the first portion of the electronics, the processor transceiver switch being configured to be controlled by the communication control signal (see at least figure 5 (408). Paras. 24, 62, and 68, Rahamim teaches a transceiver switch configured to receive/controlled according to a control and programming signals communicated from system side circuitry, 104).

Consider claims 7 and 17, Rahamim teaches a processor transceiver circuit having a processor transmit terminal and a processor receive terminal (see figure 5 (items 416, 418, 420, 400 and items 402, 422, 434, 426, respectively, 400 and 402 being terminals)), wherein the processor transceiver switch is selectively communicatively coupled with the processor transmit terminal and the processor receive terminal (see figure 5 (switch 408)).

Consider claims 8 and 18, Rahamim teaches wherein the processor transceiver circuit is comprised of a processor transmit circuit and a processor receive circuit (see figure 5 (items 416, 418, 420, 400 and items 402, 422, 434, 426, respectively)), wherein: the processor transmit circuit is configured to receive a digital communication from a processor in the first portion and transmit the received digital communication to the processor transceiver switch (see at least figure 5 (items 416, 418, 420, 400), figure 2 and claim 1, where Rahamim teaches receive digital communication from a processor (116) and sending it to the transceiver switch, 408) ; and the processor receive circuit is configured to receive a digital communication from the processor transceiver switch and transmit the received digital communication to the processor (see at least figure 5 (items 402, 422, 434, 426), figure 2 and claim 1).

Consider claims 9 and 19, Rahamim teaches a bus transceiver circuit having a bus transmit terminal and a bus receive terminal (see figure 5 (items 404 and 406, respectively) and description thereof), wherein the bus transceiver switch is selectively communicatively coupled with the bus transmit terminal and the bus receive terminal (see figure 5 (items 404, 406 and 410) and description thereof).

Consider claims 10 and 20, Rahamim teaches wherein the bus transceiver circuit is comprised of a bus transmit circuit and a bus receive circuit (see figure 5 (406, 452, 454, 450 and 404, 431, 446, 436, respectively)), wherein: the bus transmit circuit is configured to receive a digital communication from the bus transceiver switch and transmit the received digital communication to a bus loop (see figure 5 (404, 431, 446, 436), figure 4b and description thereof, Rahamim teaches receiving digital communication from the switch 410 and transmit to a bus loop (102, 180)); and the bus receive circuit is configured to receive a digital communication from the bus loop and transmit the received digital communication to the bus transceiver switch (see figure 5 (406, 452, 454, 450), figure 4b and description thereof, Rahamim teaches receiving digital communication from the switch 410 and transmit to a bus loop (102, 180)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632